Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitation, “sending the captured image to another computer system” in line 15, similarly recited in claims 25 and 31, renders the claims indefinite.  Specifically, it is unclear what applicant is attempting to set forth by the phrase, “another computer system” when a first computer system has not been set forth.  How can something be sent to “another computer system” when the claim has yet to establish that the image is on a first computer system?  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 19-36 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 31 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 19 and product Claim 25.  Claim 31 recites the limitations of displaying an image capture interface; displaying in the image capture interface a graphical overlay, the graphical overlay comprising an outline of a vehicle, wherein: the graphical overlay of the vehicle comprises an area inside the outline of the vehicle and an area outside the outline of the vehicle; and the area inside the outline of the vehicle is transparent; capturing an image of a damaged vehicle while at least a portion of the damaged vehicle is displayed inside the outline of the vehicle; and sending the captured image.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Capturing an image aligned within a graphical interface and sending it recites managing personal behavior or relationships or interactions between people (following rules).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a managing personal behavior or relationships or interactions between people (following rules), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The display screen, camera, and another computer system in Claims 25 and 31 and a display screen, a processor, camera, and another computer system in Claim 19 is just applying generic computer components to the recited abstract limitations.   Claims 19 and 25 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a display screen, camera, and another computer system in Claims 25 and 31 and a display screen, a processor, camera, and another computer system in Claim 19. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 19, 25, and 31 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification pgs. 7-9 about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 19, 25, and 31 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 20-24, 26-30, and 32-36 further define the abstract idea that is present in their respective independent claims 19, 25, and 31 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims limitations of the transparency of the graphical overlay/ the area inside the outline being devoid of any other graphical overlays, the color of the graphical overlay and color of the outline being user selectable, and the outline being created from a 3D model do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 20-24, 26-30, and 32-36 are directed to an abstract idea.  Thus, the claims 19-36 are not patent-eligible.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 20, 23-26, 29-32, 35, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPub. No. 2004/0100572 (Kim ‘572) in view of U.S. PGPub. No. 2009/0138290 (Holden ‘290).

	Re Claim 19:  Kim ‘572 discloses a system, comprising: a display screen; a processor; and one or more computer-readable non-transitory storage media communicatively coupled to the processor and comprising instructions operable when executed by the processor to cause the processor to perform operations comprising: displaying on the display screen an image capture interface (Figures 2, 6A, 6B); displaying in the image capture interface a graphical overlay (Figure 6B) , wherein: the graphical overlay comprises an area inside the outline and an area outside the outline (Figure 6B); and the area inside the outline is transparent (Figure 6B); capturing, using a camera, an image while at least a portion of the image is displayed inside the outline (Figure 6B).

	Kim ‘572 discloses the system substantially as claimed, in supra, with the exception of including that the graphical overlay comprises an outline of a vehicle; that the image captured is that of a damaged vehicle while at least a portion of the damaged vehicle is displayed inside the outline of the vehicle; and sending the captured image to another computer system.  Holden ‘290 discloses a graphical overlay that comprises an outline of a vehicle (Figure 5; paragraphs [0052-0054]); that the image captured is that of a damaged vehicle with a portion of the damage inside the outline of the vehicle (Figure 6; paragraphs [0052-0054]); and sending the image to another computer system (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Kim ‘572, in view of the teachings of Holden ‘290, to include that the image overlay is that of a vehicle, capturing the damage of a vehicle in the overlay, and sending that image for the basic reason of combining the known techniques of assisting the capturing of images to yield the predictable result of the user being guided to provide the necessary picture.

	Re Claim 20:  Kim ‘572 in view Holden ‘290 discloses the system substantially as claimed in supra, including that the area of the graphical overlay that is outside the outline of the vehicle is not transparent (Kim ‘572: Figure 6D).

Re Claim 23:  Kim ‘572 in view Holden ‘290 discloses the system substantially as claimed in supra, including that the area inside the outline of the vehicle is devoid of any other graphical overlays (Kim ‘572: Figure 6C).

Re Claim 24:  Kim ‘572 in view Holden ‘290 discloses the system substantially as claimed in supra, including that the outline of the vehicle is created from a 3D model of the vehicle (Holden ‘290: paragraphs [0052-0054]).

Re Claims 25, 26, 29, & 30:  Computer-readable media claims 25, 26, 29, and 30 are substantially similar to previously rejected system claims 19, 20, 23, and 24, respectively, and are therefore considered to be rejected here using the same art and rationale.

Re Claims 31, 32, 35, & 36:  Method claims 31, 32, 35, and 36 are substantially similar to previously rejected system claims 19, 20, 23, and 24, respectively, and are therefore considered to be rejected here using the same art and rationale.

Claims 21, 22, 27, 28, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim ‘572 in view of Holden ‘290 as applied to claims 19, 20, 23-26, 29-32, 35, and 36 above, and further in view of Official Notice.

	Re Claims 21 & 22:  Kim ‘572 in view of Holden ‘290 disclose the system substantially as claimed, in supra, with the exception of requiring that a color of the area of the graphical overlay that is outside the outline of the vehicle is user selectable (claim 21) and that a color of the outline of the vehicle is user selectable (claim 22).  However, it is considered old and well known in the field of graphical user interfaces, i.e. the examiner takes Official Notice, for overlays and outlines to be in whatever color a user wants for the basic reason of allowing the user to control the aesthetics of their interface, and is therefore considered to be obvious here (see MPEP 2144.04 I).

Re Claims 27 & 28:  Computer-readable media claims 27 and 28 are substantially similar to previously rejected system claims 21 and 22, respectively, and are therefore considered to be rejected here using the same art and rationale.

Re Claims 33 & 34:  Method claims 33 and 34 are substantially similar to previously rejected system claims 21 and 22, respectively, and are therefore considered to be rejected here using the same art and rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
7/15/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693